Citation Nr: 1810635	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for skeletal arthritis.

2.   Entitlement to service connection for residuals of cold injury to bilateral feet.

3.   Entitlement to service connection for upper extremity disorder secondary to cold injury.

4.   Entitlement to service connection for lower extremity disorder secondary to cold injury.

5.   Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as lower back disorder).

6.   Entitlement to service connection for a bilateral knee disorder.

7.   Entitlement to service connection for a bilateral lung disorder.

8.   Entitlement to service connection for a bilateral hip disorder.

9.   Entitlement to service connection for valvular heart disease.

10.   Entitlement to service connection for an eye disorder.

11.   Entitlement to service connection for GERD (claimed as stomach disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and son


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1953 to October 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an eye disorder and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   At no time during, or prior to, the pendency of the claim did the Veteran have a diagnosis of skeletal arthritis.

2.   At no time during, or prior to, the pendency of the claim did the Veteran have a diagnosis of residuals of a cold injury to his bilateral feet.

3.   At no time during, or prior to, the pendency of the claim did the Veteran have a diagnosis of the upper extremities secondary to a cold injury.

4.   At no time during, or prior to, the pendency of the claim did the Veteran have a diagnosis of the lower extremities (legs) secondary to a cold injury.

5.   The preponderance of the evidence shows that the Veteran's lumbar spine disorder is not related to service.

6.   The preponderance of the evidence shows that the Veteran's bilateral knee disorder is not related to service.

7.   The preponderance of the evidence shows that the Veteran's bilateral hip strain is not related to service.

8.   The preponderance of the evidence shows that the Veteran's valvular heart disease is not related to service.

9.   The preponderance of the evidence shows that the Veteran's bilateral lung disorder is not related to service.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for skeletal arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.   The criteria for entitlement to service connection for a cold injury to the bilateral feet have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30. 

3.   The criteria for entitlement to service connection for a cold injury to the upper extremities have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30. 

4.   The criteria for entitlement to service connection for a cold injury to the lower legs have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30. 

5.   The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30. 

6.   The criteria for entitlement to service connection for osteoarthritis of the knees have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30. 

7.   The criteria for entitlement to service connection for bilateral hip strain have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30.

8.   The criteria for entitlement to service connection for valvular heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30.

9.   The criteria for entitlement to service connection for a bilateral lung disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.30. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran's service treatment records are unavailable.  The National Personnel Records Center (NPRC) reported these records may have been destroyed by a fire in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Skeletal Arthritis, Residuals of a Cold Injury to the Bilateral Feet, Cold Injury to the Upper Extremities, Cold Injury to the Lower Extremities

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the Veteran has not demonstrated, fundamentally, that he has, or any time pertinent to this claim, has had skeletal arthritis or any residuals of a cold injury of the feet, upper extremities, or lower extremities.  In this regard, the Board notes that on VA examination in August 2013, after examining the Veteran and considering his statements that he had frozen toes in England, the examiner found that the Veteran did not have any cold injury disabilities.  The examiner additionally found that the Veteran did not have a diagnosis of skeletal arthritis.  The Veteran has not submitted or identified any medical evidence to indicate otherwise.

To the extent that the Veteran has vaguely asserted that he has these disabilities; the Board has considered his statements.  However, although he may competently and credibly describe injuries and symptoms; he is not competent to assert that he has current disabilities of the sort claimed.  Unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability such as arthritis or a cold injury cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Those determinations are necessarily based on the results of clinical testing and data.  Accordingly, the Veteran is not competent to establish the presence of the claimed disabilities.

The Board acknowledges that the Veteran does have diagnoses related to his upper extremities including left shoulder osteoarthritis, and possible full thickness rotator cuff tear.  However, these disabilities have not been shown to be residuals of a cold injury and as such, are not pertinent to the Veteran's appeal.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131, see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, no disability is shown, there can be no valid claim for service connection. In the absence of a diagnosis, the other elements of service connection need not be discussed.

In these circumstances, the Board finds that the claims for service connection for skeletal arthritis, as well as residuals of a cold injury of the feet, upper, and lower extremities, must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lumbar Spine, Knees, Bilateral Hip, Valvular Heart Disease 

As noted above, the Veteran's service treatment records are not available.

VA examination from August 2013 establishes that the Veteran has current diagnoses of degenerative disc disease of the lumbar spine, bilateral knee, as well as bilateral hip strain.  As such, the first element of service connection has been met for these claims.

At his Board hearing, the Veteran asserted that during service, he was required to complete duties that included moving heavy equipment, tools, and parts.  He reported that he was not advised on how to lift heavy objects properly in service.  He stated he never injured his back in service enough to report it to a medical professional, but felt that his job duties, which caused back pain while in service, are what caused his current disability.  He reported being diagnosed with lumbago in the 1960's (approximately 1961), more than one year post-service.  He additionally reported that he experienced pain in his knees that began in 1954 that has "never really gotten better since it began."  The Veteran stated that he was first told he had arthritis of the knees in the seventies, at least 15 years post-service.  With regard to his bilateral hip disability, he asserted that he believes the cold he was exposed to in England caused him to have hip pain.  With regard to his heart disability, at his Board hearing, the Veteran stated that he believed he developed a heart condition as a result of his duties as a generator operator generally.  

Whether there is a so-called nexus between the Veteran's current disabilities and his service, the medical evidence of record is against the Veteran's claims.  In particular, on VA examination in August 2013, after examining the Veteran and considering his reports, the examiner opined that the Veteran's lumbar spine, bilateral knee, and bilateral hip strain disabilities were less likely than not related to the Veteran's service and more likely than not due to the natural aging process.  As rationale, the examiner explained that the Veteran reported no specific record of trauma or injury to which to link these disabilities.  Essentially, although the Veteran experienced generalized pain in service, arthritis and strain are more likely caused by the aging process as opposed to general pain experienced by the Veteran approximately 58 years prior.  

With regard to the Veteran's valvular heart disease, after examining the Veteran and considering his lay statements, the examiner found that the Veteran condition was less likely not due to service and instead was a result of aging, noting his condition's frequency increases with age, making it a major geriatric problem. 

The Veteran has not submitted any medical evidence that contradicts the VA examiner's findings.

The only other evidence indicating that the Veteran's disabilities may be related to his service are the Veteran's own statements.  At his Board hearing, the Board testified to experiencing lumbar, hip, and knee pain during service.  He also stated he had shortness of breath.  Although the Veteran is competent to report that he experienced pain and shortness of breath in service, he is not competent to state that his current disabilities are related to service.  Here, the Veteran has not demonstrated actual specialized knowledge of medicine in general, or orthopedics or cardiology, more particularly.  As such, he is merely speculating as to whether his current disabilities are related to the pain and shortness of breath he experienced in service.  In this regard, he is not competent to provide such opinions, as they required specialized knowledge and specific testing.  As a result, the Veteran's statements to the effect that his lumbar spine, bilateral hip, bilateral knee, and valvular heart disabilities are the result of his service are lacking in probative value.

For the reasons provided above, the preponderance of the evidence is against the Veteran's claims.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Bilateral Lung Disorder

On VA examination in August 2013, the Veteran was found to have a diagnosis of minimal obstructive airway disease.  The Veteran reported a history of smoking for 30 years but that he quit 20 years prior to examination.  He contended that being exposed to smoke from the generators in service caused his lung disorder.  

There is one medical opinion of record.  Specifically, after reviewing the Veteran's medical history, examining the Veteran, and considering his contentions, the examiner found that the Veteran's lung disorder was less likely than not due to service and instead more likely than not due to his 30 year history of smoking.  Essentially, the examiner found that the Veteran's lung disability was more consistent with being exposed to tobacco for 30 years as oppose to generally being exposed to smoke from a generator for two years, 58 years ago.

There are no other medical opinions of record.  Instead, the only evidence in support of the Veteran's claim is his lay statements.  However, here, because the Veteran has not demonstrated that he has specialized medical knowledge, the Board finds that he is not competent to provide an opinion linking his current lung disability to service.

As such, the preponderance of the evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for skeletal arthritis is denied.

Entitlement to service connection for residuals of a cold injury to bilateral feet is denied.

Entitlement to service connection for an upper extremity disorder secondary to a cold injury is denied.

Entitlement to service connection for a lower extremity disorder secondary to a cold injury is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for bilateral hip strain is denied.

Entitlement to service connection for valvular heart disease is denied.

Entitlement to service connection for a bilateral lung disorder is denied.


REMAND

Regarding the remaining issues, a review of the record reveals that the Veteran was afforded a VA examination for his GERD and eye disorders in August 2013.  However, an opinion as whether these disorders are related to the Veteran's service was not rendered.  As such, remand for addendum opinions is sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain addendums opinion from the August 2013 VA examiner regarding the etiology of the Veteran's GERD and eye disorders.  The electronic claims file should be provided to the examiner. After a review of the record on appeal, the examiner should provide answers to the following questions:

(a)   Is it at least as likely as not (50 percent probability or more) that the Veteran's GERD is related to service?

(b)   Is it at least as likely as not that the Veteran's eye disorders are related to service?

The examiner is asked to consider the Veteran's contentions that he believes he has cataracts that are due to smoke that came from generators.  The Veteran's MOS was a generator operator.

In addition, with regard to the Veteran's GERD, the examiner is asked to consider the Veteran's lay reports that he first began noticing pain and reflux in 1954, during service.

A complete rationale for any opinion rendered should be provided.

If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

2.   After completing the above, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide him and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


